ORDER
PER CURIAM:
Eric R. Barker appeals from a judgment denying his Rule 24.035 motion for post-conviction relief. Barker sought to set aside his guilty plea to one count each of keeping or maintaining a public nuisance (section 195.130 RSMo) and possession of a controlled substance (section 195.202 RSMo). Barker now asserts that he was denied due process of law because the trial court accepted his guilty plea without a factual basis having been demonstrated for maintaining a public nuisance. The judgment is affirmed. Rule 84.16(b).